                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 JASON KESSLER

 and

 DAVID MATTHEW PARROTT,

                          Plaintiff,
 v.                                                          Civil Action No. 3:19-CV-00044


 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON, in his
 official capacity, AL S. THOMAS in his
 individual capacity, BECKY CRANNIS-CURL
 in her individual capacity, MAURICE JONES
 in his individual capacity,

                          Defendants.

                               CITY OF CHARLOTTESVILLE’S
                          BRIEF IN SUPPORT OF MOTION TO DISMISS

        Comes now the City of Charlottesville and submits the following brief in support of its Rule

 12(b)(6) F.R.C.P. Motion to Dismiss Jason Kessler (“Kessler”), and David Matthew Parrott’s

 (“Parrott”) Complaint.

                                        INTRODUCTION

        In 1982, the United States Supreme Court reaffirmed in NAACP v. Claiborne Hardware Co.,

 458 U.S. 886, 916 (1982) that “the First Amendment does not protect violence” citing Justice

 Douglas’ concurring opinion in Samuels v. Mackell, 401 U.S. 66, 75 (1971). As apt to the August 12,

 2017 rally, the Court in Samuels stated that, “Certainly violence has no sanctuary in the First

 Amendment, and the use of weapons, gunpowder, and gasoline may not constitutionally masquerade

 under the guise of advocacy,” Samuels at 75.




Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 1 of 16 Pageid#: 417
         The Complaint against the City of Charlottesville should be dismissed for several reasons.

 There was no violation of Plaintiffs’ First Amendment rights to freedom of speech, as they were not

 entitled unilaterally to a municipal or state security detail to ward off counterprotesters, an unlawful

 assembly was declared, and the entire crowd – protesters and counter-protesters – dispersed. The

 dispersal order in the face of violence was a content- and viewpoint-neutral restriction on speech.

 “The First Amendment does not protect violence.” Claiborne Hardware at 916. The Complaint now

 names as a co-defendant the former City Manager of the City of Charlottesville, Maurice Jones in his

 individual capacity and asserts that he individually engaged in misconduct. While the City denies

 that allegation, it is axiomatic under Monell v. Dep’t of Social Services, 436 U.S. 658, 690-691 (1978)

 that the City as a municipality cannot be held liable under § 1983 on a respondeat superior theory for

 claimed misconduct by its former City Manager in his individual capacity, nor for that matter for the

 alleged misconduct of its former Chief of Police Co-Defendant Thomas.

         Finally, simply stated, the Complaint fails to state a plausible Monell claim against the City

 of Charlottesville because it fails to state a plausible claim of an undergirding constitutional violation

 against its final policy maker. Consequently, the Complaint fails to state a plausible claim of any First

 Amendment deprivation properly attributable to the City of Charlottesville as a result of a

 policy/order.

                                          FACTS ALLEGED

         Kessler and Parrott allege that after a July 8, 2017 Ku Klux Klan (KKK) rally, at which the

 Charlottesville Police Department (hereinafter “CPD”) separated the “political speakers” (KKK) and

 Antifa and were assaulted and spit on by alleged Antifa (¶ 45), Chief Thomas told his subordinates,

 “I’m not going to get [Alt-Right] in and out” (¶ 47) during the 8/12/17 rally. Plaintiffs claim that prior

 to the August 12, 2017 Unite the Right (hereinafter “UTR”) rally that Defendants had intelligence




                                                     2
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 2 of 16 Pageid#: 418
 that violent counter-protesters would attend the rally and planned violence in an attempt to impose

 what they argue is a “heckler’s veto” (¶¶ 42 and 44). In preparation for the rally, the Kessler Plaintiffs

 claim that the Charlottesville Police were simply ordered not to actively engage in “every little thing”

 (¶ 50); not to go in and “break up fights” (¶ 50); and not to interrupt “mutual combat” (¶ 50) and

 were warned not to go among the crowd where they might get hurt (¶ 50). Kessler and Parrott allege

 in the Complaint that during the August 12, 2017 “event,” Chief Thomas, upon being advised that

 violence between the two groups, was occurring apparently between Kessler’s “right” rally goers

 (hereinafter “Alt-Right”) and counter-protesters he alleges were “Antifa” (hereinafter “counter-

 protesters”), that Chief Thomas stuck with his plan and stated “Let them fight, it will make it easier

 to declare an unlawful assembly” (¶ 51). Plaintiffs admit that mutual combat occurred by alleging that

 Charlottesville police did indeed “let them fight” (¶ 52). Kessler and Parrott allege that Co-Defendant

 Maurice Jones, the City Manager of Charlottesville at the relevant time was Charlottesville’s final

 policy maker. Plaintiffs allege that Jones communicated with former Chief of Police Thomas

 specifically about Antifa prior to August 12, 2017 and that Jones knew of and approved of Thomas’

 orders (¶ 61). Plaintiffs further allege that Jones was present in the “command center” together with

 former Chief Thomas on August 12, 2017 and heard Thomas say, “Let them fight; it will make it

 easier to declare an unlawful assembly.” (¶ 62) Kessler and Parrott admit that an unlawful assembly

 was declared (¶ 76). The unlawful assembly declaration required everyone including the Alt-Right

 and counter-protesters to disperse.

                               RULE 12(b)(6) MOTION TO DISMISS
                                   STANDARD OF REVIEW

         In order to survive a Rule 12(b)(6) motion, the Plaintiffs’ Complaint must contain “sufficient

 factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face’”. Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009). The Complaint’s factual allegations must produce an inference of



                                                     3
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 3 of 16 Pageid#: 419
 liability strong enough to push the Plaintiffs’ claims “across the line from conceivable to plausible”.

 Iqbal at 683. Under Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), not only must the

 Complaint contain facts sufficient to state a claim for relief that is plausible on its face, the

 Complaint’s “factual allegations must be enough to raise a right to relief above the speculative level”.

 Twombly at 555. When a complaint pleads facts that are merely “consistent with” a defendant’s

 liability, it “stops short of the line between possibility and plausibility of entitlement to relief”.

 Twombly at 557. In Iqbal, the United States Supreme Court stated that two working principles

 underlie its earlier decision in Twombly. While a court reviewing a Rule 12(b)(6) motion must accept

 as true all of the factual allegations contained in a complaint, it is not bound to accept legal

 conclusions, including those couched as factual allegations. (emphasis supplied) Iqbal at 679.

 Only a complaint that states a plausible claim for relief survives a motion to dismiss. Iqbal at 679;

 Twombly at 556. In determining whether a complaint states a plausible claim for relief, the court

 engages in a “context-specific task that requires the reviewing court to draw on its judicial experience

 and common sense”. Iqbal at 679. Finally, where actual “well pleaded facts” do not permit the Court

 to infer more than the mere “possibility of misconduct”, the pleader is not entitled to relief. Iqbal at

 679. Mere formulaic recitals of the elements of a cause of action supported by mere conclusory

 statements do not suffice to state a plausible claim for relief. Iqbal at 678.

                                             ARGUMENT

                          RULE 12(b)(6) F.R.C.P. MOTION TO DISMISS

         1.      COUNT IV OF THE COMPLAINT FAILS TO STATE A CLAIM
                 ACTIONABLE AGAINST THE CITY UNDER MONELL OF A
                 FIRST AMENDMENT VIOLATION. IT IS AXIOMATIC THAT
                 THE FIRST AMENDMENT DOES NOT PROTECT VIOLENCE.
                 THE ALLEGED NON-INTERVENTION/MONITORING ORDER
                 AND DECLARATION OF UNLAWFUL ASSEMBLY, APPLIED
                 EQUALLY TO BOTH THE “RIGHT” PLAINTIFFS AND ALLEGED
                 “ANTIFA” PROTESTERS AND WAS NOT A HECKLER’S VETO.



                                                     4
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 4 of 16 Pageid#: 420
          In Sines v. Kessler, 324 F.Supp.3d 765 (W.D.Va. 2018) this Court cited the United States

 Supreme Court’s opinion in Claiborne Hardware Co. for the proposition that “the First Amendment

 does not protect violence”, Claiborne at 916, and on July 9, 2018 denied in large part a Motion to

 Dismiss by now Plaintiff Jason Kessler and other defendants in that case. This Court rejected Kessler

 et al’s First Amendment “advocacy” argument as a defense in the Motion to Dismiss they raised to

 claims from individuals injured on August 12, 2017. In doing so, this Court noted, as apt to this case,

 that, “In 1871, Congress passed a law ‘directed at the organized terrorism in the Reconstruction

 South’”. Chapman v. Houston Welfare Rights Org., 441 U.S. 600 (1979); see 42 U.S.C. §1985. Over

 140 years later, on August 11th and 12th, 2017, the Defendants (including the two plaintiffs in this case

 in this lawsuit) including the Ku Klux Klan, various neo-Nazi organizations, and associated white

 supremacists, held rallies in Charlottesville, Virginia. Violence erupted.” (Emphasis supplied.)

 Sines at 773. The violence observed by co-defendants Thomas and Jones that erupted on August 12,

 2017 before the unlawful assembly was declared involved the rally attendees, both the Alt- Right

 groups and counter-protesters. Subsequent to this Court’s ruling against defendants in Sines, Kessler

 and Parrott filed their Complaint in this case.

          Chief Thomas’ non-intervention/monitoring policy/order Plaintiffs allege applied equally

 according to the Complaint to the Alt-Right Plaintiffs and counter-protesters. The declaration of an

 Unlawful Assembly pursuant to §§18.2-406 & 407 Va. Code Ann. (1950) necessitated by the

 escalating violence observed by the City Manager, Chief of Police, CPD and the Virginia State Police

 (hereinafter “VSP”) does not constitute a “heckler’s veto” policy. The dispersal order applied equally

 to the Alt-Right and counter-protesters and required them all to disperse from the scene. before the

 speaking even began. Section 18.2-406 Va. Code Ann. (1950) provides that:




                                                    5
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 5 of 16 Pageid#: 421
                Whenever three or more persons assembled share the common
                intent to advance some lawful or unlawful purpose by the
                commission of an act or acts of unlawful force or violence likely to
                jeopardize seriously public safety, peace or order, and the
                assembly actually tends to inspire persons of ordinary courage
                with well-grounded fear of serious and immediate breaches of
                public safety, peace or order, then such assembly shall be guilty of
                a Class 1 misdemeanor. If any such person carried, at the time of his
                participation in an unlawful assembly, any firearm or other deadly or
                dangerous weapon, he shall be guilty of a Class 5 felony. (emphasis
                supplied)

        Following the declaration of an unlawful assembly pursuant to §18.2-407 Va. Code Ann.

 (1950), Kessler and Parrott as well as the counter-protesters were all required to disperse. The First

 Amendment right to free speech and association was temporarily restrained– constitutionally for all

 who were present.

        In United Steelworkers of America AFL-CIO-CLC v. Dalton, 544 F.Supp. 282 (E.D.Va. 1982)

 Judge MacKenzie upheld the constitutionality of §18.2-406 and §18.2-407 against a First Amendment

 facial challenge. In doing so the Court stated that the language of §18.2-406 closely follows the

 common law definition of unlawful assembly. The Court noted that the definition requires the

 existence of circumstances evidencing a present threat of violence or breach of public order. He

 observed that there is no doubt that the states retain the right to maintain public order and noted that

 “When clear and present danger of riot, disorder, interference with traffic upon the public streets, or

 other immediate threat to public safety, peace, or order appears, the power of the state to prevent or

 punish is obvious.” Cantwell v. Connecticut, 310 U.S. 296 (1940). In Dalton, the district court found

 that §18.2-406 does no more than exercise that power and that on its face §18.2-406 does not

 impermissibly infringe upon First Amendment rights. In Dalton, the Court further found that §18.2-

 407, requires all persons present (including in this case equally Kessler and Parrott Alt-Right and

 counter-protesters ) to disperse from the scene. The Court found that Virginia Code Section 18.2-407




                                                    6
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 6 of 16 Pageid#: 422
 does not violate the First Amendment, concluding that “Thus before §18.2-407 can be invoked, the

 public peace and order must be in jeopardy. At such a time, it is not unreasonable to authorize the

 police to clear the streets. This is not a long-term measure. Once order is restored, those engaged in

 lawful activity may return to the streets, but at the time of a disturbance, or when there is a clear and

 present danger of immediate disturbance, the Commonwealth requires that the police be able to take

 quick action. To require individual determinations of who is acting lawfully and who unlawfully

 would prove unduly burdensome.” Dalton at 289.

           In Turner v. Al Thomas, Jr., 313 F.Supp.3d 704, 717 (W.D.Va. 2018), (involving the same

 8/12/17 “rally”) this Court earlier found that there is no constitutional duty under the Fourteenth

 Amendment for the police to affirmatively intervene to protect a citizen such as Kessler and Parrott

 or as in Turner, a counter-protester, from criminal conduct by third parties. In Turner, this Court

 found that framing the incident in terms of a “stand down” order is no more than an “artful

 recharacterization” of inaction as action-and is something that the Fourth Circuit in Pinder v.

 Johnson, 54 F.3d 1169, 1174 (4th Cir. 1995) warned was inappropriate. The alleged “stand down”

 order in Turner did not entitle Turner to the “state created danger” exception. In this case, the

 Plaintiffs attempt to substitute a non-intervention/monitoring order/policy issued by the Chief of

 Police for a “stand-down order”. This substitution is the functional equivalent of the “stand down”

 order which this Court has already concluded does not violate the Fourteenth Amendment due process

 clause.

           In recently affirming this Court’s dismissal of Turner’s 14th Amendment due process claim

 the Fourth Circuit adhered to a narrow reading of the state created danger doctrine exception to the

 general rule stated by the U.S. Supreme Court in DeShaney v. Winnebago County Department of

 Social Services, 489 U.S. 189, 196 (1989). The Fourth Circuit held that in general the mere failure to




                                                    7
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 7 of 16 Pageid#: 423
 act does not give rise to liability under the due process clause of the 14th Amendment. Turner v.

 Thomas, 93 F.3d 640, 645 (2019).

        In Turner, the Fourth Circuit reiterated DeShaney’s holding and found that the same inaction

 alleged by Plaintiffs here does not violate the 14th Amendment. In Turner, the Fourth Circuit noted

 that in DeShaney v. Winnebago County, 489 U.S. at 196,

        “the Supreme Court stated that because the Fourteenth Amendment was intended to
        protect “the people from the State, not to ensure that the State protected them from
        each other…[a]s a general matter…a State’s failure to protect an individual against
        private violence simply does not constitute a violation of the Due Process Clause.” Id.
        at 196-97, 109 S.Ct. 998. Given that “the Due Process Clause does not require the
        State to provide its citizens with particular protective services,” wrote the Court, “it
        follows that the State cannot be held liable for injuries that could have been averted
        had it chosen to provide them.” Id. at 196-97.”

 Turner at 645. The Court in denying the applicability of the state created danger exception to

 DeShaney to the mutual combat at the 8/12/17 “Unite the Right” rally found that the inaction “stand

 down” policy facts pled by Turner were insufficient noting that “Turner has put forth no facts

 suggesting that a stand-down order crosses the line from inaction to action when the state conduct in

 Pinder and Doe did not. Acting under Pinder’s teaching that state actors may not be held liable for

 “st[anding] by and d[oing] nothing when suspicious circumstances dictated a more active role for

 them,” Turner at 646.

        Plaintiffs’ claim that Jones’ and Thomas’ inaction and failure to order action--only against

 counter protesters--effectuated or acquiesced to a heckler’s veto and, that thereby, Defendants

 engaged in a content- and viewpoint-based restriction in violation of the First Amendment. Plaintiffs’

 conclusory allegation that Defendants engaged in content and viewpoint-based restriction and a

 “heckler’s veto” is a legal conclusion that is not accepted as true for the purposes of ruling on this

 motion to dismiss. Twombly, 550 U.S. at 555. Defendants submit that the First Amendment does not

 impose an affirmative duty for the police to do something that the Fourteenth Amendment does not.



                                                   8
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 8 of 16 Pageid#: 424
 The First Amendment does not proscribe inaction when equally applied to all “rally” attendees any

 more than does the Fourteenth Amendment.

           The alleged planned and effectuated non-intervention/monitoring policy not to get involved

 and interfere with the rally and not to break up “mutual combat” (¶53) or “break up every fight” (¶53)

 does not constitute as a matter of law a so-called heckler’s veto. Inaction against all groups is not

 action.

           The claimed policy challenged is easily distinguished from the majority of the First

 Amendment heckler’s veto policy cases, which by their nature involved affirmative action by way of

 arrest or removal of only the unpopular speaker(s) at the expense of the hecklers as opposed to all

 groups equally. See e.g., Berger v. Battaglia, 779 F2d 992 (4th Cir. 1985).

           In Bible Believers v. Wayne Cnty., 805 F.3d 228 (6th Cir. 2015), the Sixth Circuit in an en

 banc decision found a violation of the First Amendment through a heckler’s veto. In Bible Believers,

 unpopular speakers confronted by a hostile crowd were singled out and silenced by removal and

 citation as an expedient alternative to containing or ceasing the lawless behavior of individual hecklers

 alone. Unlike the facts in Bible Believers where the speakers alone were the subject of an affirmative

 act, i.e. removal, in this case Plaintiffs admit that both groups were treated equally under the alleged

 non-intervention/monitoring limited action policy, and neither group was favored in any way by

 police or the City Manager, both prior to and after the Unlawful Assembly Declaration. Following

 the unlawful assembly declaration, Kessler, Parrott, and the other Alt-Right attendees were treated

 equally with the counter-protesters. Neither group was allowed to speak following the lawful

 declaration of unlawful assembly due to the mutual combat violence which Plaintiffs allege both the

 City Manager and Chief of Police observed from the command center.




                                                    9
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 9 of 16 Pageid#: 425
          The facts of the present case stand in contrast to those in Bible Believers. In Bible Believers,

  a self-described evangelical group attended the May 2012 Arab International Festival in Dearborn,

  Michigan to try and convert non-believers and call for sinners to repent. 805 F.3d at 236-37. The

  group had attended the Festival the year before (2011) where they had been permitted to occupy the

  “free speech zone” on the first day of the festival. When they returned for a second day in 2011, the

  free speech zone had been removed, which required the Bible Believers to wander through the festival

  grounds on the second day of the Festival. The Bible Believers alleged that they were assaulted by

  hostile crowds on that second day in 2011, and also alleged that Wayne County Sheriff’s deputies had

  ordered them to leave. Id. at 236. In anticipation of the 2012 Festival, the Bible Believers sent a letter

  to the County and Sheriff identifying the problems from 2011 and advising the County that the group

  would be returning for the 2012 Festival. Id. at 236-37. The County responded by disagreeing with

  both the Bible Believers’ version of events and the duties owed the group under the law. Id. at 237.

          During the 2012 Festival, the group wore t-shirts with their messages, carried signs, and

  carried a severed pig’s head on a spike. Id. at 238. The group preached to the Festival attendees, and

  onlookers began to throw plastic bottles and debris at them. Id. at 239. Each time a Sheriff’s deputy

  would approach, the crowd would cease its assault. Id. at 239-40. Eventually, the law enforcement

  officers provided the Bible Believers only two alternatives: be escorted out of the festival grounds or

  be arrested themselves for disorderly conduct. Id. at 240-41. The Chief Deputy informed the Bible

  Believers leader that, because of the things they were saying, they “were attracting a crowd

  and…affecting public safety.” Id. at 240.

          The United States District Court for the Eastern District of Michigan entered summary

  judgment in favor of the defendants, and the Bible Believers appealed to the Sixth Circuit Court of

  Appeals. Id. at 241-42. An en banc review followed, and the Sixth Circuit reversed the District




                                                     10
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 10 of 16 Pageid#: 426
  Court’s decision and entered summary judgment in favor of the Bible Believers. Id. at 242, 261-62.

  The Sixth Circuit determined, based on the facts at issue in that case, that the County had violated the

  Bible Believers’ First Amendment rights, violated their free exercise rights, by effectuating a

  heckler’s veto and rights to equal protection, and that the individual sheriff’s deputies were not entitled

  to qualified immunity. Id. at 255-60.

          In Bible Believers the Sixth Circuit limited its holding by noting that the Constitution does not

  require that the officer “go down with the speaker”. Bible Believers at 253. Carried to its logical

  conclusion Plaintiffs “hecklers veto” claim requests that outcome in this case. In stating that when

  the police seek to enforce law and order they must do so in a way that does not unnecessarily infringe

  upon the constitutional rights of law-abiding citizens, as options, the Sixth Circuit in Bible Believers

  noted that one of law enforcement’s options is to attempt to disperse the entire crowd if that becomes

  necessary. Bible Believers at 253. When Jones and Thomas witnessed (see ¶¶ 62 “Let them fight)

  mutual combat and fighting between the Alt-Right and counter-protesters on August 12, 2017 each

  group was treated equally via the Unlawful Assembly Declaration. Unlike the fact pattern in Bible

  Believers, which involved affirmative action of the police to only remove the unpopular speaker in

  order to restore peace and public order, in this case the Complaint on its face deals with mutual

  violence by the Alt-Right and the counter-protesters. The mutual combat and violence which resulted

  in an unlawful assembly declaration equally curtailed all first amendment rights temporarily. In

  Turner, this Court found that Chief Thomas’ alleged stand-down policy and action did not state a

  Fourteenth Amendment due process claim. Turner 313 F. Supp. 3d at 717. The City submits that the

  same inaction, non-intervention, monitoring alleged plan which treated the protesters and counter

  protesters equally did not violate the First Amendment, and is not, as Plaintiffs in conclusory fashion

  allege, a “heckler’s veto”.




                                                      11
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 11 of 16 Pageid#: 427
          Plaintiffs’ assertion that the City’s reaction to pre-event intelligence and what its former City

  Manager witnessed on 8/12/17 amounted to content and viewpoint-based restriction of their speech

  rests upon the conclusory allegation that Defendants effectuated or acquiesced to a heckler’s veto

  (¶¶ 78-79) because the former City Manager failed to act on pre-8/12/17 event intelligence against

  counter-protesters alone. It is true that, “[l]isteners’ reaction to speech is not a content-neutral basis

  for regulation, or for taking an enforcement action against a peaceful speaker.” Bible Believers v.

  Wayne County, Mich., 805 F.3d 228, 247 (6th Cir. 2015) (citing Forsyth Cty. v. Nationalist Movement,

  505 U.S. 123, 134 (1992); Brown v. Louisiana, 383 U.S. 131, 133 n.1 (1966)). Action alleged to

  amount to a heckler’s veto is, thus, subject to strict scrutiny. Id. at 248 (citing McCullen v. Coakley,

  134 S. Ct. 2518, 2530 (2014)). However, in Bible Believers the Sixth Circuit held that;

          The rule to be followed is that when the police seek to enforce law and order, they
          must do so in a way that does not unnecessarily infringe upon the constitutional rights
          of law-abiding citizens. . . . The police may go against the hecklers, cordon off the
          speakers, or attempt to disperse the entire crowd if that becomes necessary.
          Moreover, they may take any appropriate action to maintain law and order that does
          not destroy the right to free speech by indefinitely silencing the speaker. (Emphasis
          supplied.)


  Id. (citing Gregory v. City of Chicago, 394 U.S. 111, 120 (1969)). Bible Believers at 253.

          In the present case, law enforcement based on the violence and fighting (“mutual combat”),

  that the Plaintiffs allege was witnessed by its City Manager and Police Chief, declared an unlawful

  assembly – equally applied to both the Alt-Right and counter-protesters. The actual mutual combat

  Plaintiffs allege that the Police Chief and City Manager witnessed was a clear and present danger that

  justified the declaration of unlawful assembly on August 12, 2017, and all parties contributing to that

  danger were treated equally. Plaintiffs have not challenged the actual validity of this declaration.

  Without any legal authority or precedent, Plaintiffs baldly claim that the City owed them alone a duty

  of protection and that the City police had a duty to act to prevent having to declare an unlawful



                                                     12
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 12 of 16 Pageid#: 428
  assembly. Neither the Fourteenth Amendment or the First Amendment impose such a duty on a

  municipality.

          Unlike the situation in Bible Believers, where the peaceful protestors were removed from the

  event because of the violent actions of the listeners, thereby violating the peaceful protestors’ First

  Amendment rights by effectuating a heckler’s veto, there was no such violation in the present case.

  Neither the declaration of unlawful assembly nor the dispersing of both the Alt-Right and the counter-

  protestors, violated Plaintiffs’ First Amendment rights to freedom of speech. By its very nature, the

  dispersing of both the Alt-Right and counter-protestors was a content- and viewpoint-neutral

  restriction on speech.

          2.      THE FIRST AMENDMENT DOES NOT REQUIRE POLICE TO
                  PROTECT PLAINTIFF.

          The crux of Plaintiffs’ First Amendment claim appears to be that law enforcement did not

  take sufficient action to quell the counter-protestors before or during the 8/12/17 rally, thereby

  permitting the UTR rally to proceed. Plaintiffs appear to be requesting that this Court require

  Defendants to impose a “heckler’s veto” on counter protesters in order to allow them to speak

  unimpeded. Plaintiffs allege that law enforcement purposefully did nothing so that they could declare

  an unlawful assembly and disperse the entire crowd. Plaintiffs allege as a conclusion of law that this

  is a heckler’s veto.

          While Plaintiffs do enjoy a First Amendment right to freedom of speech, they do not have a

  constitutional right to protection. As the Fourth Circuit has held, “[T]here simply is ‘no constitutional

  right to be protected by the state against…criminals or madmen,’” and a state actor’s “‘failure to do

  so is not actionable under section 1983.’” Doe v. Rosa, 795 F.3d 429, 440 (citing Fox v. Curtis, 712

  F.2d 84, 88 (4th Cir. 1983); Bowers v. DeVito, 686 F.2d 616, 618 (7th Cir. 1982)); see also Turner v.

  Thomas, 313 F. Supp. 3d 704 at 717 (W.D. Va. 2018). (finding that DeShaney, Pinder, Waybright,



                                                     13
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 13 of 16 Pageid#: 429
  Doe and Stevenson all lead to the same conclusion that Turner’s underlying Fourteenth Amendment

  claims failed on their merits.)

          The irony in this case is that the City and its former City Manager and former Police Chief

  are being accused of imposing a “heckler’s veto” by both the Kessler UTR rally plaintiffs and the

  counter-protesters. The reality of the “policy” assailed by Plaintiffs is that as a result of the

  Defendants’ alleged “inaction” and monitoring no one was shot despite the presence of openly

  displayed firearms on both sides. There was mutual violence and fighting between both the Alt-Right

  and counter-protestors such that law enforcement observed not only imminent but actual “acts of

  unlawful force or violence likely to jeopardize seriously public safety, peace or order” tending to

  inspire “serious and immediate breaches of public safety, peace or order.” Va. Code § 18.2-406.

  These circumstances necessitated the dispersal of the entire crowd, not just the Alt-Right or the

  counter-protesters. This did not violate Plaintiffs’ First Amendment rights to freedom of speech. See

  Christian Knights of the Ku Klux Klan Invisible Empire, Inc. v. Stuart 934 F.2d 318 (4th Cir. 1991).

  Count IV of the Complaint fails to state a claim and should be dismissed with prejudice.


          3.      THE AMENDED COMPLAINT FAILS TO STATE A PLAUSIBLE
                  MONELL CLAIM AGAINST THE CITY OF CHARLOTTESVILLE
                  SINCE IT FAILS TO STATE A PLAUSIBLE CLAIM OF AN
                  UNDERGIRDING CONSTITUTIONAL VIOLATION BY CHIEF
                  THOMAS OR FORMER CITY MANAGER MAURICE JONES.

          For a municipality to be liable under §1983, a plaintiff must demonstrate an underlying

  constitutional violation. Waybright v. Frederick Cty. Md., 528 F.3d 199, 203 (4th Cir. 2008)

  “Municipalities cannot be liable under §1983 without some predicate “constitutional injury at the

  hands of the individual (state officer) at least in suits for damages.” (quoting City of Los Angeles v.

  Eller, 475 U.S. 796, 799 (1986); see also Stevenson, ex rel. Stevenson v. Martin Cty. Bd. of Educ., 3

  Fed.Appx. 25, 33 (4th Cir. 2001) “An award of damages against a municipality based on the actions



                                                    14
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 14 of 16 Pageid#: 430
  of its officers is not available unless the officers’ conduct amounted to a constitutional injury.”) In

  Los Angeles County California v. Humphries, 562 U.S. 29 (2010) the United States Supreme Court

  extended this rule to claims for prospective relief including declaratory or injunctive relief.

          Here, as this Court previously concluded in Turner v. Al Thomas, Jr., 313 F.Supp.3d 704

  (W.D.Va. 2018), since Co-defendant former Police Chief Al Thomas is again entitled to qualified

  immunity and former City Manager Maurice Jones, under the same rationale, is entitled to qualified

  immunity under both prongs of the qualified immunity test (for the reasons asserted by Co-defendants

  Thomas and Jones in their Motions to Dismiss and supporting briefs filed in this case on the issue of

  the sufficiency of the Complaint to state a plausible claim of a constitutional deprivation, which are

  incorporated herein, no constitutional violation is stated in the Complaint against Maurice Jones or

  Al Thomas, Jr., and therefore no Monell claim is stated against the City. With no undergirding

  constitutional violation in this case by Maurice Jones or Chief Thomas of Plaintiffs’ First Amendment

  rights, the City simply has no §1983 municipal liability under Monell. Turner at 717.

          Wherefore, the City of Charlottesville, Virginia requests that the Court dismiss all claims

  against it in the Complaint.



                                    CITY OF CHARLOTTESVILLE
                                             By Counsel


  s/Richard H. Milnor
  Richard H. Milnor, Esquire (VSB #14177)
  Zunka, Milnor & Carter, Ltd.
  414 Park Street
  P O Box 1567
  Charlottesville VA 22902
  Telephone: (434) 977-0191
  Facsimile: (434) 977-0198
  rmilnor@zmc-law.com
  Counsel for City of Charlottesville



                                                     15
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 15 of 16 Pageid#: 431
                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing

  Brief with the Clerk of the Court using the CM/ECF system, which will send notification of such

  filing to all counsel of record.



                                         s/Richard H. Milnor




                                                   16
Case 3:19-cv-00044-NKM-JCH Document 39 Filed 10/25/19 Page 16 of 16 Pageid#: 432
